DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the text and lines on Figures 1-4 are unclear and illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, GOA units of a first stage and a last stage, the pull-down module recited in claims 1, 3 and 12 must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because no reference characters are shown for the first circuit, the first mirror circuit and the second mirror circuit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A Seamlessly-Joined Screen Comprising a Gate-On-Array (GOA) Circuit with Bidirectional Outputs.
Claim Objections
Claims 1-2, 4-13 and 15-20 are objected to because of the following informalities:
As per claim 1, the limitation “wherein the GOA circuit comprises a first circuit, an eleventh transistor, a first output end, a second output end, a capacitor, a 41st transistor, a 211th transistor, a second transistor and a 21st transistor;
wherein the capacitor and the second output end are connected in parallel and the 41st transistor and the first circuit are connected in parallel; wherein N is set to be a positive integer, in a Nth stage of the GOA circuit except for GOA units of a first stage and a last stage, a gate of the eleventh transistor is connected to a serial telecommunication (ST) signal, a source of the eleventh transistor is connected to a gate signal, a drain of the eleventh transistor is connected to the first circuit, the first circuit is connected to one of the first output end and the second output end, the first output end is connected to a pull-down module, the gate of the 211th transistor is connected to a signal of a Q node, the source of the 211th transistor is connected to a clock signal, the drain of the 211th transistor is connected to the first output end, the gate of the second transistor and the gate of the 21st transistor are connected to the signal of the Q node, the source of the second transistor is connected to the source of the 21st transistor, the drain of the second transistor is connected to the ST signal, the drain of the 21st transistor is connected to the second output end” should be 
11th transistor, a first output end, a second output end, a capacitor, a 41st transistor, a 211th transistor, a 2nd transistor and a 21st transistor;
wherein the capacitor and the second output end are connected in parallel and the 41st transistor and the first circuit are connected in parallel; wherein N is set to be a positive integer, in a Nth stage of the GOA circuit except for GOA units of a first stage and a last stage, a gate of the 11th transistor is connected to a serial telecommunication (ST) signal, a source of the 11th transistor is connected to a gate signal, a drain of the 11th transistor is connected to the first circuit, the first circuit is connected to one of the first output end and the second output end, the first output end is connected to a pull-down module, a gate of the 211th transistor is connected to a signal of a Q node, a source of the 211th transistor is connected to a clock signal, a drain of the 211th transistor is connected to the first output end, a gate of the 2nd transistor and a gate of the 21st transistor are connected to the signal of the Q node, a source of the 2nd transistor is connected to a source of the 21st transistor, a drain of the 2nd transistor is connected to the ST signal, a drain of the 21st transistor is connected to the second output end”.
Furthermore, all the limitations in claim 1 need to be indented in order to properly outline the limitations in the claim. 
As per claims 2 and 4-11, the limitation “The circuit” should be “The GOA circuit”.
As per claims 4 and 13, the limitation “wherein the pull-up module comprises an eleventh transistor, the gate of the eleventh transistor is connected to a serial telecommunication (ST) signal, the source of the eleventh transistor is connected to a 11th transistor, a gate of the 11th transistor is connected to a serial telecommunication (ST) signal, a source of the 11th transistor is connected to a gate signal, a drain of the 11th transistor is connected to the first circuit”.
As per claims 6 and 15, the limitation “the drain of the 52nd transistor is connected to a power supply (VSS), the source of the 52nd transistor is connected to the drain of the 51st transistor, the gate of the 51st transistor is connected to the source of the 51st transistor, the gate of the 53rd transistor is connected to the drain of the 51st transistor, the source of the 51st transistor and the source of the 53rd transistor are connected to a LC1 signal (#LC1), wherein the gate of the 54th transistor is connected to the drain of the eleventh transistor, the source of the 54th transistor is connected to the drain of the 53rd transistor, the drain of the 54th transistor is connected to the power supply (VSS)” should be “a drain of the 52nd transistor is connected to a power supply (VSS), a source of the 52nd transistor is connected to a drain of the 51st transistor, a gate of the 51st transistor is connected to a source of the 51st transistor, a gate of the 53rd transistor is connected to the drain of the 51st transistor, the source of the 51st transistor and a source of the 53rd transistor are connected to an LC1 signal (#LC1), wherein a gate of the 54th transistor is connected to the drain of the 11th transistor, a source of the 54th transistor is connected to a drain of the 53rd transistor, a drain of the 54th transistor is connected to the power supply (VSS)”.
Furthermore, the meaning of “LC1” needs to be recited in the claims.
As per claims 7 and 16, the limitation “wherein the gate of the 32nd transistor is connected to the source of the 54th transistor, the source of the 32nd transistor is a gate of the 32nd transistor is connected to the source of the 54th transistor, a source of the 32nd transistor is connected to the first output end, a drain of the 32nd transistor is connected to the power supply (VSS), wherein a gate of the 42nd transistor is connected to the source of the 54th transistor, a drain of the 42nd transistor is connected to the signal of the Q node, the drain of the 42nd transistor is connected to the power supply (VSS)”.
Furthermore, the meaning of “LC2” needs to be recited in the claims.
As per claims 8 and 17, the limitation “wherein the drain of the 61st transistor is connected to the gate of the 63rd transistor, the gate of the 61st transistor is connected to the source of the 61st transistor, the source of the 63rd transistor is connected to the source of the 61st transistor and a LC2 signal, the drain of the 63rd transistor is connected to the source of the 64th transistor, the gate of the 64th transistor is connected to the drain of the eleventh transistor, the drain of the 64th transistor is connected to the power supply (VSS), the gate of the 62nd transistor is connected to the drain of the eleventh transistor, the source of the 62nd transistor is connected to the drain of the 61st transistor, the drain of the 62nd transistor is connected to the power supply (VSS)” should be “wherein a drain of the 61st transistor is connected to a gate of the 63rd transistor, a gate of the 61st transistor is connected to a source of the 61st transistor, a source of the 63rd transistor is connected to the source of the 61st an LC2 signal, a drain of the 63rd transistor is connected to a source of the 64th transistor, a gate of the 64th transistor is connected to the drain of the 11th transistor, a drain of the 64th transistor is connected to the power supply (VSS), a gate of the 62nd transistor is connected to the drain of the eleventh transistor, a source of the 62nd transistor is connected to the drain of the 61st transistor, a drain of the 62nd transistor is connected to the power supply (VSS)”.
As per claims 9 and 18, the limitation “wherein the gate of the 33rd transistor is connected to the source of the 64th transistor, the source of the 33rd transistor is connected to the first output end, the drain of the 33rd transistor is connected to the power supply (VSS), the gate of the 43rd transistor is connected to the source of the 64th transistor, the source of the 43rd transistor is connected to the signal of the Q node, the drain of the 43rd transistor is connected to the power supply (VSS)” should be “wherein a gate of the 33rd transistor is connected to the source of the 64th transistor, a source of the 33rd transistor is connected to the first output end, a drain of the 33rd transistor is connected to the power supply (VSS), a gate of the 43rd transistor is connected to the source of the 64th transistor, a source of the 43rd transistor is connected to the signal of the Q node, a drain of the 43rd transistor is connected to the power supply (VSS)”.
As per claims 10 and 19, the limitation “wherein the gate of the 211th transistor is connected to the signal of the Q node, the source of the 211th transistor is connected to a clock signal, the drain of the 211th transistor is connected to the first output end” should be “wherein a gate of the 211th transistor is connected to the signal of the Q a source of the 211th transistor is connected to a clock signal, a drain of the 211th transistor is connected to the first output end”.
As per claims 11 and 20, the limitation “a second transistor and a 21st transistor, wherein the gate of the second transistor and the gate of the 21st transistor are connected to the signal of the Q node, the source of the second transistor is connected to the source of the 21st transistor, the drain of the second transistor is connected to a serial telecommunication (ST) signal, the drain of the 21st transistor is connected to the second output end” should be “a 2nd transistor and a 21st transistor, wherein a gate of the 2nd transistor and a gate of the 21st transistor are connected to the signal of the Q node, a source of the 2nd transistor is connected to a source of the 21st transistor, a drain of the 2nd transistor is connected to a serial telecommunication (ST) signal, a drain of the 21st transistor is connected to the second output end”.
As per claim 12, the limitation “wherein the seamlessly-joined screen comprises at least two pieces of display screens comprising a gate-on-array (GOA) circuit with bidirectional outputs, wherein the GOA circuit is configured to drive the at least two pieces of display screens to display images and is disposed between the at least two display screens” should be “wherein the seamlessly-joined screen comprises at least two display screens comprising a gate-on-array (GOA) circuit with bidirectional outputs, wherein the GOA circuit is configured to drive the at least two display screens to display images and is disposed between the at least two display screens”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng (US 20180330687).
As per claim 3, Zeng discloses a gate-on-array (GOA) circuit with bidirectional outputs (Abstract; [0007]), wherein the GOA circuit comprises a first circuit (Fig. 4, i.e., pull-down holding unit), a pull-up module (#T11), a first output end (i.e., left output end of G(N)), a second output end (#G(N)), a capacitor (#Cb) and a 41st transistor (#T41) ([0029]; [0049]; [0051]-[0052]); wherein the capacitor (#Cb) and the second output end (#G(N) are connected in parallel and the 41st transistor (#T41) and the first circuit (i.e., pull-down holding unit) are connected in parallel; wherein N is set to be a positive integer, in a Nth stage of the GOA circuit except for GOA units of a first stage and a last stage, the pull-up module (#T11) is connected to the first circuit (i.e., pull-down holding unit), the first circuit (i.e., pull-down holding unit) is connected to one of the first output end (i.e., left output end of G(N)) and the second output end (#G(N)), the first output end (i.e., left output end of G(N)) is connected to a pull-down module (#T32; [0050]).
As per claim 4, Zeng discloses the circuit according to claim 3, wherein the pull-up module comprises an eleventh transistor (Fig. 4, #T11), the gate of the eleventh transistor (#T11) is connected to a serial telecommunication (ST) signal (#ST(N-1)), the source of the eleventh transistor (#T11) is connected to a gate signal (#G(N-1)), the 
As per claim 5, Zeng discloses the circuit according to claim 4, wherein the first circuit (i.e., pull-down holding unit) comprises a first mirror circuit (i.e., first alternate control circuit) and a second mirror circuit (i.e., second alternate control circuit) that are connected in parallel ([0051]-[0052]).
As per claim 6, Zeng discloses the circuit according to claim 5, wherein the first mirror circuit (i.e., first alternate control circuit) comprises a 51st transistor (Fig. 4, #T51), a 52nd transistor (#T52), a 53rd transistor (#T53) and a 54th transistor (#T54), wherein the gate of the 52nd transistor (#T52) is connected to the drain of the eleventh transistor (#T11), the drain of the 52nd transistor (#T52) is connected to a power supply (VSS) (#VSS), the source of the 52nd transistor (#T52) is connected to the drain of the 51st transistor (#T51), the gate of the 51st transistor (#T51) is connected to the source of the 51st transistor (#T51), the gate of the 53rd transistor (#T53) is connected to the drain of the 51st transistor (#T51), the source of the 51st transistor (#T51) and the source of the 53rd transistor (#T53) are connected to a LC1 signal (#LC1), wherein the gate of the 54th transistor (#T54) is connected to the drain of the eleventh transistor (#T11), the source of the 54th transistor (#T54) is connected to the drain of the 53rd transistor (#T53), the drain of the 54th transistor (#T54) is connected to the power supply (VSS) (#VSS).
As per claim 7, Zeng discloses the circuit according to claim 6, wherein the first mirror circuit (i.e., first alternate control circuit) further comprises a 32nd transistor (#T32) and a 42nd transistor (#T42), wherein the gate of the 32nd transistor (#T32) is 
As per claim 8, Zeng discloses the circuit according to claim 5, wherein the second mirror circuit (i.e., second alternate control circuit) comprises a 61st transistor (#T61), a 62nd transistor (#T62), a 63rd transistor (#T63) and a 64th transistor (#T64), wherein the drain of the 61st transistor (#T61) is connected to the gate of the 63rd transistor (#T63), the gate of the 61st transistor (#T61) is connected to the source of the 61st transistor (#T61), the source of the 63rd transistor (#T63) is connected to the source of the 61st transistor (#T61) and a LC2 signal (#LC2), the drain of the 63rd transistor (#T63) is connected to the source of the 64th transistor (#T64), the gate of the 64th transistor (#T64) is connected to the drain of the eleventh transistor (#T11), the drain of the 64th transistor (#T64) is connected to the power supply (VSS) (#VSS), the gate of the 62nd transistor (#T62) is connected to the drain of the eleventh transistor (#T11), the source of the 62nd transistor (#T62) is connected to the drain of the 61st transistor (#T61), the drain of the 62nd transistor (#T62) is connected to the power supply (VSS) (#VSS).
As per claim 9, Zeng discloses the circuit according to claim 8, wherein the second mirror circuit (i.e., second alternate control circuit) further comprises a 43rd 
As per claim 11, Zeng discloses the circuit according to claim 3, further comprising a second transistor (#T22) and a 21st transistor (#T21), wherein the gate of the second transistor (#T22) and the gate of the 21st transistor (#T21) are connected to the signal of the Q node (#Q(N)), the source of the second transistor (#T22) is connected to the source of the 21st transistor (#T21), the drain of the second transistor (#T22) is connected to a serial telecommunication (ST) signal (#ST(N)), the drain of the 21st transistor (#T21) is connected to the second output end (#G(N)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Chen (US 20100245298).

the first circuit (i.e., pull-down holding unit) is connected to one of the first output end (i.e., left output end of G(N)) and the second output end (#G(N)), the first output end (i.e., left output end of G(N)) is connected to a pull-down module (#T32; [0050]),
the gate of the second transistor (#T22) and the gate of the 21st transistor (#T21) are connected to the signal of the Q node (#Q(N)), the source of the second transistor (#T22) is connected to the source of the 21st transistor (#T21), the drain of the second transistor (#T22) is connected to the ST signal (#ST(N)), the drain of the 21st transistor (#T21) is connected to the second output end (#G(N)).
However, Zeng does not teach a 211th transistor, the gate of the 211th transistor is connected to a signal of a Q node, the source of the 211th transistor is connected to a clock signal, the drain of the 211th transistor is connected to the first output end.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the transistor disclosed by Chen to the GOA circuit of Zeng so to control the signal transmission path between the clock signal and the output end (Chen: [0029]).
As per claim 2, Zeng in view of Chen discloses the circuit according to claim 1, wherein the first circuit (i.e., pull-down holding unit) comprises a first mirror circuit (i.e., first alternate control circuit) and a second mirror circuit (i.e., second alternate control circuit) that are connected in parallel (Zeng: [0051]-[0052]).
As per claim 10, Zeng discloses the circuit according to claim 3.
However, Zeng does not teach a 211th transistor, wherein the gate of the 211th transistor is connected to the signal of the Q node, the source of the 211th transistor is connected to a clock signal, the drain of the 211th transistor is connected to the first output end.
Chen teaches a 211th transistor (Fig. 5, #T2), wherein the gate of the 211th transistor (#T2) is connected to the signal of the Q node (#Q(n)), the source of the 211th transistor (#T2) is connected to a clock signal (#CLK1), the drain of the 211th transistor (#T2) is connected to the first output end (#OUT(n); [0028]-[0029]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the transistor disclosed by .
Claims 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US 10798833) in view of Zeng.   
As per claim 12, Hsieh discloses a seamlessly-joined screen (Abstract; Figs. 1A-B; col. 4, line 4-47), wherein the seamlessly-joined screen comprises at least two pieces of display screens (#201, 202) comprising a gate-on-array (GOA) circuit (#120) with bidirectional outputs, wherein the GOA circuit (#120) is configured to drive the at least two pieces of display screens (#201, 202) to display images and is disposed between the at least two display screens (col. 5, line 14-59; claim 1). 
However, Hsieh does not teach the GOA circuit comprises a first circuit, a pull-up module, a first output end, a second output end, a capacitor and a 41st transistor,
wherein the capacitor and the second output end are connected in parallel and the 41st transistor and the first circuit are connected in parallel;
wherein N is set to be a positive integer, in a Nth stage of the GOA circuit except for GOA units of a first stage and a last stage, the pull-up module is connected to the first circuit, the first circuit is connected to one of the first output end and the second output end, the first output end is connected to a pull-down module.
Zeng teaches the GOA circuit comprises a first circuit (Fig. 4, i.e., pull-down holding unit; [0051]-[0052]), a pull-up module (#T11), a first output end (i.e., left output end of G(N)), a second output end (#G(N)), a capacitor (#Cb) and a 41st transistor (#T41),

wherein N is set to be a positive integer, in a Nth stage of the GOA circuit except for GOA units of a first stage and a last stage, the pull-up module (#T11) is connected to the first circuit (i.e., pull-down holding unit), the first circuit (i.e., pull-down holding unit) is connected to one of the first output end (i.e., left output end of G(N)) and the second output end (#G(N)), the first output end (i.e., left output end of G(N)) is connected to a pull-down module (#T32; [0050]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the GOA circuit of Zeng to the seamlessly-joined screen of Hsieh so that the ability of holding an output of a GOA circuit at a low level is largely improved, and the drive performance of the circuit is further improved (Zeng: [0055]). 
As per claim 13, Zeng discloses the seamlessly-joined screen according to claim 12, wherein the pull-up module comprises an eleventh transistor (#T11), the gate of the eleventh transistor (#T11) is connected to a serial telecommunication (ST) signal (#ST(N-1)), the source of the eleventh transistor (#T11) is connected to a gate signal (#G(N-1)), the drain of the eleventh transistor (#T11) is connected to the first circuit (i.e., pull-down holding unit).
As per claim 14, Zeng discloses the seamlessly-joined screen according to claim 13, wherein the first circuit (i.e., pull-down holding unit) comprises a first mirror circuit 
As per claim 15, Zeng discloses the seamlessly-joined screen according to claim 14, wherein the first mirror circuit (i.e., first alternate control circuit) comprises a 51st transistor (Fig. 4, #T51), a 52nd transistor (#T52), a 53rd transistor (#T53) and a 54th transistor (#T54), wherein the gate of the 52nd transistor (#T52) is connected to the drain of the eleventh transistor (#T11), the drain of the 52nd transistor (#T52) is connected to a power supply (VSS) (#VSS), the source of the 52nd transistor (#T52) is connected to the drain of the 51st transistor (#T51), the gate of the 51st transistor (#T51) is connected to the source of the 51st transistor (#T51), the gate of the 53rd transistor (#T53) is connected to the drain of the 51st transistor (#T51), the source of the 51st transistor (#T51) and the source of the 53rd transistor (#T53) are connected to a LC1 signal (#LC1), wherein the gate of the 54th transistor (#T54) is connected to the drain of the eleventh transistor (#T11), the source of the 54th transistor (#T54) is connected to the drain of the 53rd transistor (#T53), the drain of the 54th transistor (#T54) is connected to the power supply (VSS) (#VSS).
As per claim 16, Zeng discloses the seamlessly-joined screen according to claim 15, wherein the first mirror circuit (i.e., first alternate control circuit) further comprises a 32nd transistor (#T32) and a 42nd transistor (#T42), wherein the gate of the 32nd transistor (#T32) is connected to the source of the 54th transistor (#T54), the source of the 32nd transistor (#T32) is connected to the first output end (i.e., left output end of G(N)), the drain of the 32nd transistor (#T32) is connected to the power supply (VSS) (#VSS), wherein the gate of the 42nd transistor (#T42) is connected to the source of the 
As per claim 17, Zeng discloses the circuit according to claim 14, wherein the second mirror circuit (Zeng: i.e., second alternate control circuit) comprises a 61st transistor (#T61), a 62nd transistor (#T62), a 63rd transistor (#T63) and a 64th transistor (#T64), wherein the drain of the 61st transistor (#T61) is connected to the gate of the 63rd transistor (#T63), the gate of the 61st transistor (#T61) is connected to the source of the 61st transistor (#T61), the source of the 63rd transistor (#T63) is connected to the source of the 61st transistor (#T61) and a LC2 signal (#LC2), the drain of the 63rd transistor (#T63) is connected to the source of the 64th transistor (#T64), the gate of the 64th transistor (#T64) is connected to the drain of the eleventh transistor (#T11), the drain of the 64th transistor (#T64) is connected to the power supply (VSS) (#VSS), the gate of the 62nd transistor (#T62) is connected to the drain of the eleventh transistor (#T11), the source of the 62nd transistor (#T62) is connected to the drain of the 61st transistor (#T61), the drain of the 62nd transistor (#T62) is connected to the power supply (VSS) (#VSS).
As per claim 18, Zeng discloses the seamlessly-joined screen according to claim 17, wherein the second mirror circuit (i.e., second alternate control circuit) further comprises a 43rd transistor (#T43) and a 33rd transistor (#T33), wherein the gate of the 33rd transistor (#T33) is connected to the source of the 64th transistor (#T64), the source of the 33rd transistor (#T33) is connected to the first output end (i.e., left output end of G(N)), the drain of the 33rd transistor (#T33) is connected to the power supply 
As per claim 20, Zeng discloses the seamlessly-joined screen according to claim 12, further comprising a second transistor (#T22) and a 21st transistor (#T21), wherein the gate of the second transistor (#T22) and the gate of the 21st transistor (#T21) are connected to the signal of the Q node (#Q(N)), the source of the second transistor (#T22) is connected to the source of the 21st transistor (#T21), the drain of the second transistor (#T22) is connected to a serial telecommunication (ST) signal (#ST(N)), the drain of the 21st transistor (#T21) is connected to the second output end (#G(N)).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Zeng in view of Chen.  
As per claim 19, Hsieh in view of Zeng discloses the seamlessly-joined screen according to claim 12.
However, the prior art of Hsieh and Zeng do not teach a 211th transistor, wherein the gate of the 211th transistor is connected to the signal of the Q node, the source of the 211th transistor is connected to a clock signal, the drain of the 211th transistor is connected to the first output end.
Chen teaches a 211th transistor (Fig. 5, #T2), wherein the gate of the 211th transistor (#T2) is connected to the signal of the Q node (#Q(n)), the source of the 211th transistor (#T2) is connected to a clock signal (#CLK1), the drain of the 211th transistor (#T2) is connected to the first output end (#OUT(n); [0028]-[0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622